Citation Nr: 0908233	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  04-38 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle injury.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1973 to April 
1979. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.  

A May 2005 report of contact appears to indicate the 
Veteran's intent to file a claim for an increased rating for 
his service-connected hypertension.  However, this issue has 
not been previously adjudicated by the RO.  This issue is 
therefore referred to the RO for further consideration.  This 
case was remanded in October 2007 and is now ready for 
disposition.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
right ankle disability has been productive of complaints of 
pain; objectively, there is no showing of marked limitation 
of motion, ankylosis, or arthritis with occasional 
incapacitating exacerbations.

2. The Veteran is service-connected for the following: 
neuropathy of the ulnar nerve, right hand (20 percent 
disabling); residuals of a fracture, right wrist (10 percent 
disabling); essential hypertension (10 percent disabling); 
peptic ulcer disease (10 percent disabling); and residuals of 
a right ankle injury (10 percent disabling); the combined 
service-connected disability rating is 60 percent.

3. The evidence does not show that the Veteran is unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disabilities.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a right ankle injury have not been met. 
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§  3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5271-
5010 (2008).  

2.  The criteria for entitlement to TDIU have not been met. 
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

Increased Rating for the Right Ankle

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996). 

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right ankle disability is rated as 10 percent 
disabling pursuant to DCs 5271-5010.   In order to warrant a 
rating in excess of 10 percent, the evidence must show:

*	marked limitation of motion (20 percent, DC 5271);
*	ankylosis of the ankle with plantar flexion, less than 
30 degrees (20 percent, DC 5270);
*	X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations (20 percent under DC 
5003). 

After a review of the record, the Board finds that the 
evidence does not support the criteria for the next-higher 
disability rating.  

First, the evidence does not show marked limitation of motion 
sufficient to warrant a higher rating under DC 5271.  Indeed, 
range of motion testing performed at a VA examination in July 
2003 revealed dorsiflexion lacking 2 degrees, with plantar 
flexion from 0 to 25 degrees. As a point of reference, 38 
C.F.R. § 4.71a, Plate II indicates that normal dorsiflexion 
is to 20 degrees and normal plantar flexion is to 45 degrees.

An additional VA examination was completed in August 2008.  
Both active and passive dorsiflexion were noted as 0 to 15 
degrees, with pain beginning at 10 degrees. Both active and 
passive plantar flexion were recorded as 0 to 30 degrees, 
with pain beginning at 20 degrees. The report noted no 
additional limitation of motion due to repetitive use. 

Neither examination, nor any other evidence of record, 
demonstrated findings consistent with marked limitation of 
motion, thus the criteria for a 20 percent rating under DC 
5271 has not been met.  The Board however, must also consider 
additional functional limitation due to factors such as pain, 
weakness, fatigability, and incoordination when evaluating 
musculoskeletal disabilities. 

In this regard, the Veteran complained of ankle pain, ranging 
in severity from 2 to 5 on the pain scale, at his July 2003 
VA examination.  He additionally noted the use of an ankle 
brace.  Further, at his August 2008 VA examination he 
reported the use of a cane and indicated that he could only 
stand for a few minutes.  He also reported an inability to 
walk more than a few yards.  In a December 2008 statement, he 
reiterated these complaints. 

The Veteran is competent to provide testimony as to 
observable symptoms that he has experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Moreover, his reports of right ankle 
pain are consistent with the evidence of record and are found 
to be credible.  However, despite the complaints and findings 
of pain as noted above, the evidence does not establish 
additional functional impairment such as to enable a finding 
that his disability picture most nearly approximates the 
next-higher 20 percent evaluation under DC 5271.  

Next, ankylosis of the right ankle has not been shown. 
Ankylosis is defined as a fixation of the joint. Upon VA 
examination in August 2008, the examiner noted that there was 
no joint ankylosis.  Other evidence was reviewed but 
ankylosis was not shown.  As such, the evidence does not 
support a higher rating under DC 5270 for right ankle 
ankylosis.

Additionally, the evidence of record does not indicate 
arthritis resulting in occasional incapacitating episodes. In 
fact, the August 2008 VA examination report noted that there 
was no inflammatory arthritis.  Moreover, no other evidence 
reflects arthritis with incapacitating episodes.  As such an 
increased rating based on DC 5003 is not warranted.

The Board has additionally considered the Veteran's written 
statements that his right ankle disability is worse than that 
contemplated by the assigned rating in effect.  In rendering 
a decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant a higher rating however, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record. 
Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
Veteran's assessment of the severity of his disability.

In sum, a rating in excess of 10 percent is not warranted. As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.

TDIU

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation. 38 C.F.R. § 3.340(a)(1). A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities. 38 C.F.R. § 
4.16(a).

In such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more. Id.

Where a veteran fails to meet the applicable percentage 
standards, an extra-schedular rating is for consideration 
where the Veteran is found unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities. 38 C.F.R. § 4.16(b). Individual 
unemployability must be determined without regard to any non-
service connected disabilities or a veteran's advancing age.  
38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. 
App. 361 (1993). When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in a 
veteran's favor.  38 C.F.R. § 4.3.

In this case, the Veteran has the following service-connected 
disabilities: neuropathy of the ulnar nerve, right hand (20 
percent disabling); residuals of a fracture, right wrist (10 
percent disabling); essential hypertension (10 percent 
disabling); peptic ulcer disease (10 percent disabling); and 
residuals of a right ankle injury (10 percent disabling). The 
combined service-connected disability rating is 60 percent. 
See 38 C.F.R. § 4.25 (combined ratings table). Thus, the 
percentage criteria for TDIU are not met. 38 C.F.R. § 
4.16(a).

As the Veteran fails to meet the applicable percentage 
standards, the Board will now consider whether he is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  He indicated, 
in an October 2003 VA Form 21-8940, that he had been a self-
employed repairman from 1982 to 2002.  He stated that he 
became too disabled to work in 2002.  

At his July 2003 VA examination he expressed that he was 
unable to work due to his service-connected ankle and wrist.  
In a December 2008 statement, he stated that although he was 
trained in electronic and air conditioning repair he could 
not work due to his service-connected disabilities. 

The threshold question is whether the Veteran's service-
connected disabilities preclude him from engaging in 
substantially gainful employment. That is to say, work which 
is more than marginal, and permits the individual to earn a 
"living wage." See Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991). For a Veteran to prevail on a claim for a TDIU, the 
record must reflect some factor which takes his or her case 
outside the norm.

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough. A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether a veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

After a review of the entire record, the Board finds that the 
evidence does not show that the Veteran's service-connected 
disabilities preclude more than marginal employment. In fact, 
at his August 2008 VA examination, the VA examiner opined 
that the Veteran should be capable of sedentary employment 
without restriction based upon his constellation of service-
connected disabilities. He continued stating that "as to his 
suitability for 'gainful employment' in a more labor-
intensive occupation requiring physical activity, this cannot 
be determined without resorting to mere speculation."  There 
is no other contradictory competent evidence of record.

In conclusion, the Board finds that the percentage criteria 
set forth at 38 C.F.R. § 4.16(a) have not been met, and the 
evidence does not demonstrate that the Veteran is 
unemployable due to service-connected disabilities.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. The appeal is 
denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the TDIU claim, the duty to notify was not 
satisfied prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in September 2003 that fully addressed all 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  Therefore, the Veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  

Furthermore, the TDIU claim was readjudicated, and a 
supplemental statement of the case was issued in August 2004.  
Consequently, the Board finds that the duty to notify has 
been satisfied.    

With respect to the Veteran's increased rating claim, § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 
2003, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in November 
2007.  Any questions as to the appropriate effective date to 
be assigned are moot as the claim has been denied.  

The Board acknowledges that the VCAA letter sent to the 
Veteran in June 2003 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim. Specifically, 
the June 2003 VCAA letter requested that he submit all 
evidence in his possession that would indicate that his 
disability had increased in severity, including statements 
from doctors and/or individuals who could describe from their 
knowledge and personal observations in what manner his 
disability had become worse.  Based on the evidence above, he 
can be expected to understand what was needed to support his 
claim.

Moreover, he demonstrated actual knowledge of what was needed 
to support his claim.  Specifically, in his March 2003 claim, 
he indicated that his condition had worsened.  Further, at 
his July 2003 VA examination, he stated that his activities 
of daily living were affected by his disorder, in that he was 
unable to walk very far or stand for very long. Moreover, at 
his August 2008 VA examination, he reported that his ankle 
had become progressively worse. These statements demonstrate 
his actual knowledge in understanding of the information 
necessary to support his claim for an increased rating. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records.  
Further, the Veteran submitted private treatment records.  
Next, specific VA examinations pertinent to his right ankle 
claim were completed in July 2003 and August 2008.   Further, 
a medical opinion was obtained with respect to his TDIU claim 
in August 2008. Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for residuals of a right 
ankle injury is denied.

Entitlement to TDIU is denied.


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


